          Case 3:19-cv-04405-WHO Document 943 Filed 07/26/21 Page 1 of 5




     JEAN E. WILLIAMS
1
     Acting Assistant Attorney General
2    U.S. Department of Justice
     Environment & Natural Resources Division
3
     ROBERT P. WILLIAMS, Senior Trial Attorney
4
     Wildlife & Marine Resources Section
5    Ben Franklin Station, P.O. Box 7611
     Washington, D.C. 20044-7611
6    Telephone: 202-307-6623 | Fax: 202-305-0275
7    Email: robert.p.williams@usdoj.gov

8    THOMAS K. SNODGRASS, Senior Attorney
     Natural Resources Section
9    999 18th Street, South Terrace, Suite 370
10   Denver, CO 80202
     Telephone: 303-844-7233 | Fax: 303-844-1350
11   Email: thomas.snodgrass@usdoj.gov
12   Attorneys for Federal Defendants
13
                              UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
15
16   YUROK TRIBE, et al.,                )          Case No. 3:19-cv-04405-WHO
17                                       )
                Plaintiffs,              )          STIPULATION TO CONTINUE
18                                       )          HEARING DATE ON MOTIONS TO
           v.                            )          LIFT STAY OF LITIGATION AND
19
                                         )          DEADLINE FOR RESPONSES
20   U.S. BUREAU OF RECLAMATION, et al., )          THERETO
                                         )
21              Defendants,              )          Hearing Date: August 27, 2021
                                         )          Hearing Time: 2:00 p.m.
22
           and                           )          Judge: Honorable William H. Orrick
23                                       )
     KLAMATH WATER USERS                 )
24   ASSOCIATION,                        )
                                         )
25
           and                           )
26                                       )
     THE KLAMATH TRIBES,                 )
27                                       )
28              Intervenor-Defendants.   )



     Stip. to Cont. Mot. to Lift Stay of Lit. - 1                 3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 943 Filed 07/26/21 Page 2 of 5




1            Plaintiffs, Federal Defendants, and Defendants-Intervenors continue to meet and confer
2    on the motions to the lift the stay filed by Defendant-Intervenor Klamath Water User
3    Association’s (KWUA) (Dkt. No. 928) and by the Federal Defendants (Dkt. No. 938). Pursuant
4    to the parties’ most recent prior stipulation, the court set July 28, 2021 as the deadline for
5    oppositions to these motions; August 11, 2021 as the deadline for replies; and August 27, 2021
6    for a hearing on the motions. Dkt. No. 941.
7             The parties request that the hearing and deadlines for oppositions and reply briefs be
8    continued for an additional 14 days to allow for continued discussions among the parties, which
9    may allow them to narrow the dispute or resolve the pending motions with limited judicial
10   involvement. The parties hereby agree and stipulate that:
11           1. Any oppositions to the motions be filed by August 11, 2021;
12           2. Any replies filed in support of the motions be filed by August 25, 2021; and
13           3. The hearing currently scheduled for August 27, 2021, on Defendant-Intervenor’s
14   motion to lift stay (ECF No. 928) and Federal Defendants’ motion for a limited lifting of the
15   stay (Dkt. No. 938) be continued to September 10, 2021, or to the Court’s next availability
16   thereafter.
17           The parties previously stipulated to four continuances of the hearing date and associated
18   deadlines for KWUA’s motion, which the Court granted (Dkt. Nos. 930, 933, 935, 937), as well
19   to one prior continuance related to the Federal Defendants’ motion, which the Court also
20   granted (Dkt. No. 941).
21           IT IS SO STIPULATED
22   Dated: July 26, 2021
23                                   Respectfully submitted,
24
                                     JEAN E. WILLIAMS
25                                   Acting Assistant Attorney General
                                     SETH M. BARSKY, Chief
26                                   S. JAY GOVINDAN, Assistant Chief
                                     U.S. Department of Justice
27
                                     Environment and Natural Resources Division
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 2                            3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 943 Filed 07/26/21 Page 3 of 5




                                     /s/ Robert P. Williams
1
                                     ROBERT P. WILLIAMS, Sr. Trial Attorney
2                                    Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
3                                    Washington, D.C. 20044-7611
                                     (202) 307-6623 (tel)
4
                                     (202) 305-0275 (fax)
5                                    robert.p.williams@usdoj.gov

6
7                                    /s/ Thomas K. Snodgrass
                                     THOMAS K. SNODGRASS, Sr. Attorney
8                                    Natural Resources Section
                                     999 18th Street, South Terrace, Suite 370
9                                    Denver, CO 80202
10                                   Telephone: 303-844-7233
                                     Thomas.snodgrass@usdoj.gov
11
                                     Attorneys for Federal Defendants
12
13
                                     /s/ Patti A. Goldman (with permission on 7/26/2021)
14                                   PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
                                     KRISTEN L. BOYLES (CSBA # 158450)
15                                   ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
16                                   Earthjustice
                                     810 Third Avenue, Suite 610
17                                   Seattle, WA 98104
                                     Ph: (206) 343-7340 | Fax: (206) 343-1526
18
                                     kboyles@earthjustice.org
19                                   pgoldman@earthjustice.org
                                     abennett@earthjustice.org
20
                                     Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
21
                                     Associations, Institute for Fisheries Resources, and Yurok Tribe
22
23                                   /s/ Amy Cordalis (with permission on 7/26/2021)
24                                   AMY CORDALIS (CSBA # 321257)
                                     2910 Springer Drive
25                                   McKinleyville, CA 95519
                                     Ph: (541) 915-3033
26                                   acordalis@ridgestoriffles.org
27
                                     Attorneys for Plaintiff Yurok Tribe
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 3                          3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 943 Filed 07/26/21 Page 4 of 5




1
                                     /s/ Paul S. Simmons (with permission on 7/26/2021)
2                                    SOMACH SIMMONS & DUNN, PC, A Professional Corporation
                                     PAUL S. SIMMONS, ESQ. (SBN 127920)
3                                    JARED S. MUELLER, ESQ. (SBN 257659)
                                     500 Capitol Mall, Suite 1000
4
                                     Sacramento, CA 95814
5                                    Telephone: (916) 446-7979
                                     Facsimile: (916) 446-8199
6                                    psimmons@somachlaw.com
7                                    jmueller@somachlaw.com

8                                    Attorneys for Defendant-Intervenor
                                     Klamath Water Users Association
9
10
11                                   /s/ Jay D. Weiner (with permission on 7/26/2021)
                                     Jay D. Weiner (CSBA No. 226340)
12                                   Rosette, LLP
                                     1415 L St. Suite 450
13                                   Sacramento, California 95814
14                                   Telephone: (916) 353-1084
                                     Facsimile: (916) 353-1085
15                                   jweiner@rosettelaw.com
16                                   Attorney for The Klamath Tribes
17
18           PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing currently
19   scheduled for August 27, 2021 is continued to September 10, 2021 at 2:00 p.m.
20
21   Dated: July 26, 2021

22
23
                                                    William H. Orrick,
24                                                  United States District Court Judge
25
26
27
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 4                          3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 943 Filed 07/26/21 Page 5 of 5




1
2                           ATTORNEY ATTESTATION OF CONCURRENCE

3            I hereby attest that I have obtained concurrence in the filing for the signature of all counsel

4    indicated by a “conformed” signature (“/s/”) within this e-filed document, in accordance with Civil

5    L.R. 5-1(i).

6    Dated: July 26, 2021
7
8                            /s/ Robert P. Williams
                             ROBERT P. WILLIAMS, Sr. Trial Attorney
9                            U.S. Department of Justice
                             Environment & Natural Resources Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 5                              3:19-cv-04405-WHO
